       Case 2:20-cv-01189-DMC Document 96 Filed 09/16/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOSEPH ROBINSON,                                 No. 2:20-CV-1189-DMC
12                       Plaintiff,
13           v.                                        ORDER
14    KENNETH BRYANT,
15                       Defendant.
16

17                  Plaintiff, who is proceeding pro se, brings this civil action. A review of the docket

18   reflects that Plaintiff has filed several motions for summary judgment. See ECF Nos. 73 (original

19   motion), 76 (first amended motion), 86 (second amended motion), and 87 (third amended

20   motion). By separate order, the Court grants Plaintiff’s request to withdraw his original motion at

21   ECF No. 73. By this order, the Court will disregard the first and second amended motions at ECF

22   Nos. 76 and 86, as those motions have been superseded by Plaintiff’s third amended motion at

23   ECF No. 87, which is set for hearing before the undersigned on September 22, 2021.

24   ///

25   ///

26   ///

27   ///

28   ///
                                                       1
       Case 2:20-cv-01189-DMC Document 96 Filed 09/16/21 Page 2 of 2


 1                  Accordingly, IT IS HEREBY ORDERED that Plaintiff’s motions at ECF Nos. 76

 2   and 86 are disregarded and the Clerk of the Court is directed to terminate these filings as pending

 3   motions.

 4

 5   Dated: September 16, 2021
                                                           ____________________________________
 6                                                         DENNIS M. COTA
 7                                                         UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
